Citation Nr: 0729280	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUES

1. Entitlement to service connection for a back disability.  

2. Entitlement to service connection for a right knee 
disability.  

3. Entitlement to service connection for a left knee 
disability.  

4. Entitlement to service connection for hearing loss of the 
left ear.  




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1968 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In addition to the issues listed on the first 
page of this document, the veteran also initiated an appeal 
on the claim of service connection for a breathing disorder; 
however, on his substantive appeal received in June 2005, he 
did not perfect his appeal with regard to the claim.  

In June 2005, the veteran requested a hearing at the RO 
before a Veterans Law Judge.  He was notified by letter in 
June 2007 of a hearing scheduled for later in the month, but 
he failed to appear for the hearing.  


FINDINGS OF FACT

1. A back disability is not currently shown. 

2. A right knee disability is not currently shown.

3. A left knee disability is not currently shown.

4. Hearing loss of the left ear is not currently shown.


CONCLUSIONS OF LAW

1. A back disability is not due to an injury or disease that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2007).  

2. A right knee disability is not due to an injury or disease 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

3. A left knee disability is not due to an injury or disease 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2007).  

4. Hearing loss of the left ear is not due to an injury or 
disease that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107(b) (West 2002); 38 C.F.R. § 
3.303 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and in March 2006.  The veteran 
was notified of the evidence needed to substantiate the 
claims of service connection, namely, evidence of current 
disability, evidence of an injury or disease in service or 
event in service, causing injury or disease; and evidence of 
a relationship between the current disability and the injury, 
disease, or event in service.  The veteran was notified that 
VA would obtain service records, VA records, and records of 
other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  He was asked to submit any evidence 
that would include that in his possession.  The notice 
included the degree of disability assignable and the general 
effective date provision for the claims, that is, the date of 
receipt of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the degree of disability assignable was 
provided after the initial adjudication, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  As the claims of service 
connection are denied, no disability rating can be awarded as 
a matter of law and therefore there is no possibility of any 
prejudice to the veteran with respect to the timing error as 
to degree of disability assignable.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the veteran's 
service medical records.  The veteran has not identified any 
additional records, such as VA or private medical records, 
for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
veteran's claims, and that further development in this 
respect is not required for the reasons that follow.  There 
is no record of any of the disabilities on appeal, or 
complaints relative thereto, during or contemporaneous with 
his period of service.  There is no current diagnosis of any 
of the disabilities on appeal.  And there is no evidence of 
persistent or recurrent symptoms relative to any of the 
disabilities following discharge from service more than 35 
years ago.  Under the foregoing circumstances, a medical 
examination or medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).  

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the veteran is required to comply with the duty to assist.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  



Where a veteran served continuously for ninety (90) days or 
more and sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

B. Analysis

The veteran contends that he sustained a back injury during 
combat, extended his knee during marching, and has suffered 
hearing loss as a result of gunfire.  

The veteran's service personnel records show that he served 
in the Marine Corps from August 1968 to November 1969 and 
that his military occupational specialty was a rifleman.  His 
records also reveal that he served in Vietnam and received 
the Combat Action Ribbon and Purple Heart, among other awards 
and decorations.  
The Board has considered the fact of the veteran's combat 
status and his assertions that he suffered traumatic injuries 
during combat.  The veteran's assertions are consistent with 
the circumstances of his service.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

Medical records from the service department show that prior 
to service, in a physical examination in September 1967, the 
veteran was noted to have "lordosis".  At the time of an 
enlistment physical examination in February 1968 and a 
separation physical examination in November 1969, the veteran 
was clinically evaluated as normal.  Further, the service 
medical records do not show any complaints, treatment, or 
diagnosis of a back disability, a knee disability, or a 
hearing loss disability.  

There are absolutely no post-service medical records in the 
file relevant to evaluation, treatment, or a diagnosis of a 
back disability, a knee disability, or a hearing loss 
disability.  

As the record stands, there is no satisfactory proof that the 
veteran has a current diagnosis of a back disability, a right 
or left knee disability, or hearing loss in the left ear.  In 
fact, there is no evidence of a medical diagnosis of any of 
these conditions in the record during service or after 
service.  In order to establish service connection, there 
must be a disability incurred or aggravated during service.  
Without evidence of a present disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Even if it is presumed that the veteran, as a combat veteran, 
suffered a back injury, right and left knee injuries, and 
left ear hearing loss during combat, as he claims, even 
though there is no official record of such incurrence (see 38 
U.S.C.A. § 1154(b)), to substantiate the claims there still 
must be medical evidence of a current disability and a nexus 
to service.  These requirements have not been satisfied in 
this case.  



To the extent that the veteran maintains that he has the 
current disabilities, the Board rejects the statements as the 
veteran is not competent to offer a medical diagnosis, which 
is not capable of lay observation.  Although the veteran is 
competent to describe symptoms pertaining to his claimed 
conditions, he is not competent to diagnose the conditions.  
Once the veteran goes beyond the description of the symptoms 
or features of a claimed condition to expressing an opinion 
that involves a question of a medical diagnosis, competent 
medical evidence is required to substantiate the claims 
because a lay person's competency is limited to events of 
which he has personal knowledge and are capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In this case, as the Board may consider only independent 
medical evidence to support its findings and as there is no 
favorable medical evidence of a current back disability, 
right or left knee disability, and left ear hearing loss, the 
preponderance of the evidence is against the claims, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for a back disability is denied.    

Service connection for a right knee disability is denied.  

Service connection for a left knee disability is denied.  

Service connection for hearing loss of the left ear is 
denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


